[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re A.G., Slip Opinion No. 2014-Ohio-2597.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                          SLIP OPINION NO. 2014-OHIO-2597
                                        IN RE A.G.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
        it may be cited as In re A.G., Slip Opinion No. 2014-Ohio-2597.]
Child-custody proceedings ancillary to divorce—Authority of juvenile court upon
        transfer from common pleas court—Civ.R. 75—R.C. 3109.04—Child may
        be excluded from hearing on modification of visitation order.
     (No. 2012-2097—Submitted October 23, 2013—Decided June 19, 2014.)
               APPEAL from the Court of Appeals for Ottawa County,
                           No. OT-11-003, 2012-Ohio-5109.
                                ____________________
                               SYLLABUS OF THE COURT
1. When a domestic-relations court certifies an ongoing custody case to a juvenile
        court under R.C. 3109.04(D)(2), matters related to the original divorce-
        custody case continue to be domestic-relations matters, governed only by
        R.C. 3109.04.
                              SUPREME COURT OF OHIO




2. A child is not a proper party in a divorce action or its ancillary custody
       proceedings, even if she is joined as a party defendant pursuant to Civ.R.
       75(B)(2).
3. Although not a party to the action, a child who is the subject of custody
       litigation arising from a divorce has an interest in the matter.
4. A court has discretion to exclude from court proceedings a child who is the
       subject of custody litigation arising from a divorce case if, considering the
       totality of the circumstances, exclusion is in the best interest of that child.
5. Due process does not mandate that a child be permitted to attend custody
       proceedings that are ancillary to a divorce.
                              ____________________
       O’CONNOR, C.J.
       {¶ 1} In this appeal, we decide whether a court may exclude from trial a
child who is the subject of custody litigation arising from a divorce case. We first
clarify that when a domestic-relations court certifies an ongoing custody case to a
juvenile court under R.C. 3109.04(D)(2), matters related to the original divorce-
custody case continue to be domestic-relations matters, governed only by R.C.
3109.04. And we hold that a child is not a proper party in a divorce action or its
ancillary custody proceedings, even if she is joined as a party defendant pursuant
to Civ.R. 75(B)(2). We recognize that although not a party to the action, a child
who is the subject of custody litigation arising from a divorce has an interest in
the matter, and we hold that in child-custody litigation arising from a divorce, a
court has discretion to exclude the child from any proceeding if, in the totality of
the circumstances, exclusion is in the best interest of that child.
       {¶ 2} Because the Sixth District Court of Appeals correctly held that the
trial court had discretion to exclude A.G., a nonparty, from a hearing in custody
litigation ancillary to her parents’ divorce, we affirm its judgment.




                                           2
                                         January Term, 2014




                                    RELEVANT BACKGROUND
           {¶ 3} In early 1995, Lolita1 (a Russian citizen) and Patrick (a United
States citizen) met and married in Russia and settled in the United States directly
thereafter. A.G. was born in December 1995.
                        Henry County Domestic-Relations Proceedings
           {¶ 4} When Patrick filed for divorce in June 1998, the court granted his
motion for custody of A.G., and he and Lolita reached an agreement on her
visitation rights.
           {¶ 5} But in February 1999, Patrick absconded with A.G. As a result,
the domestic-relations court found Patrick in contempt of the agreed visitation
order, issued a bench warrant for his arrest, and designated Lolita as the custodial
parent.
           {¶ 6} According to Lolita, in June 1999, the Federal Bureau of
Investigation tracked Patrick down in Florida. When Patrick was arrested, he
possessed $55,234 in cash, fake birth certificates for himself and A.G., and a fake
identification card bearing his picture and the name “Michael James Phillips.”
Law enforcement also discovered evidence that Patrick had been in Arizona and
was planning to take A.G. to Costa Rica imminently. The authorities returned
A.G. to her mother. As a result, Patrick was convicted of attempted interference
with custody.
           {¶ 7} Nearly two years later, on February 23, 2001, the Henry County
Domestic Relations Court approved a consent judgment entry of divorce, which
resolved all of the issues between the parties except child support and visitation.
That same day, the court issued another judgment entry that established a
schedule under which Patrick’s visitation rights would expand over time.




1
    In order to protect A.G.’s identity, we do not use her parents’ last names.




                                                    3
                                 SUPREME COURT OF OHIO




        {¶ 8} Within weeks of the order, this time, Lolita absconded with A.G.
One year later, according to a court-appointed guardian ad litem (“GAL”), A.G.
was forcibly abducted from Lolita’s Moscow home. Reportedly, a group of men
entered the residence, injected Lolita and A.G.’s maternal grandmother with
drugs, and tied them up, thereby disabling the women and permitting the men to
kidnap A.G.
        {¶ 9} After the GAL notified the domestic-relations court that the F.B.I.
believed that Patrick was responsible for the abduction, the court determined that
A.G. was at risk for serious physical and emotional harm and that it was in her
best interest that neither parent be designated the residential parent or legal
custodian. Accordingly, on July 25, 2002, it certified the case to the juvenile
division, pursuant to R.C. 3109.04(D)(2), which authorized the juvenile court to
place A.G. in the temporary custody of the county, pending a custody
determination.
                       Henry County Juvenile Court Proceedings
        {¶ 10} In turn, the juvenile court2 determined that “the urgent nature of
the circumstances and the child’s imminent risk of harm” necessitated A.G.’s
placement in the care and custody of the Henry County Department of Job and
Family Services for her “protection, safety and best interest.” That court also
ordered law-enforcement officers to seize A.G., if any should find her.
        {¶ 11} The next day, July 26, 2002, Patrick delivered the child to Henry
County Department of Job and Family Services. A.G. remained in the temporary
custody of the county for two months while the Department of Job and Family
Services conducted an investigation.




2
 The same judge, Keith P. Muehlfeld, presided over the domestic-relations case and the juvenile
case. Thus, both judgments entered on July 25, 2002, were signed by Judge Muehlfeld.




                                               4
                               January Term, 2014




       {¶ 12} On September 23, 2002, the juvenile court awarded custody of
A.G. to Lolita and granted Patrick unsupervised visitation according to a standard
schedule.
       {¶ 13} Eventually, both parties moved out of Henry County. In 2002,
Patrick moved to North Carolina. And in 2004, Lolita (and A.G.) moved to
Ottawa County, Ohio. Accordingly, on February 10, 2006, the Henry County
Juvenile Court transferred the case to the Ottawa County Juvenile Court, for
proper venue.
                   Ottawa County Juvenile Court Proceedings
       {¶ 14} The Ottawa County Juvenile Court promptly appointed a GAL,
pursuant to Civ.R. 75(B)(2), which provides that a court may join the child of the
parties as a party defendant and appoint a GAL when it is essential to protect the
child’s interests. On June 23, 2006, the GAL filed a motion for an emergency
order to suspend Patrick’s visitation. In doing so, she stated that A.G. was “under
a tremendous amount of emotional pressure due to the outrageous and
unbelievable history of this case.” And the GAL stated that she was confident
that the child’s “emotional and mental anguish and stress * * * increase with each
visit that she is required to spend with her father.” The cause of A.G.’s trouble,
the GAL concluded, was Patrick’s “alleged and documented violent and
unpredictable nature and history.” For all of those reasons, she asserted that it
was in A.G.’s best interest to remain exclusively with her mother at least for the
time being.
       {¶ 15} That same day, the juvenile court granted the emergency motion.
       {¶ 16} But on February 8, 2007, the GAL notified the court that she was
uncertain of her earlier recommendation and that in her view, a best-interest
determination in this case required expertise beyond that possessed by any GAL.
Therefore, she recommended that a psychologist evaluate A.G. and her parents to
determine what would be in A.G.’s best interest. The GAL also recommended



                                        5
                             SUPREME COURT OF OHIO




that in the event of any trial, the juvenile court should excuse A.G. from
appearing as a witness and instead interview her in chambers.
       {¶ 17} The court ordered additional psychological evaluations and
interviewed A.G. in chambers. As a result, on July 11, 2008, the juvenile court
granted Patrick supervised visitation in Ottawa County only.
       {¶ 18} Less than a year later, in February 2009, A.G. wrote a letter to her
father wherein she stated that she had no intention of visiting him in North
Carolina again. On September 14, 2009, Patrick responded by filing a motion for
unsupervised visits in North Carolina.
       {¶ 19} On October 14, 2009, counsel entered an appearance on behalf of
A.G. and opposed Patrick’s motion to expand his visitation rights and moved to
terminate Patrick’s then-existing visitation rights.
       {¶ 20} On October 21, 2009, A.G. filed a motion to permit her attendance
at trial. She was 13 years old at the time.
       {¶ 21} Two days later, Lolita’s counsel sought permission to withdraw
from representation. In doing so, he explained that Lolita would be relying on the
newly retained lawyer for the child and on her own pro se efforts. Moreover,
counsel advised that Lolita had informed him that she was paying the bill for
A.G.’s counsel and could not also employ separate counsel for herself. On
November 18, 2009, and after some reluctance, the juvenile court granted Lolita’s
counsel’s motion to withdraw.
       {¶ 22} On February 9, 2010, the GAL filed a status report and revised
recommendation in which she recommended that the court grant Patrick
overnight, unsupervised visitation during which A.G. should be prohibited from
using her cell phone except for 30 minutes a day and at a time designated by
Patrick, or in the event of an emergency. In doing so, the GAL stated that she had
recently, since the first part of November 2009, begun to study “the issue of
parental alienation,” which she described as “where a child rejects a parent for no




                                          6
                                    January Term, 2014




good reason.” Even though the GAL acknowledged that the validity of parental
alienation is disputed among both legal and mental-health professionals, she
concluded that A.G. likely suffers from the affliction, which she believed could be
cured only by a combination of unsupervised visitation with Patrick and A.G.’s
and Patrick’s participation in a “reunification program as determined by the
Guardian Ad Litem.”
        {¶ 23} On May 27, 2010, the GAL broadened her position and moved for
a change of custody to Patrick because of her now committed belief that A.G. was
“severely alienated from her father by her mother,” based on A.G.’s refusal to
visit her father. And the GAL recommended that Lolita have no contact with the
child “until proper reunification * * * with Patrick can occur.”3
        {¶ 24} Patrick joined the GAL’s motion in all respects, while A.G. and
her mother uniformly opposed it.
        {¶ 25} On October 20, 2010, in preparation for a hearing on the motion,
the juvenile-court judge conducted an in camera interview of A.G. Five days
later, that judge denied A.G.’s motion to attend the hearing. In doing so, the
judge characterized the dispute as being between the parents and concluded that
A.G. had no constitutional right to be present. Noting that (1) A.G. would be
represented by counsel during the proceedings, (2) her mother would also advance
her interests during trial, and (3) A.G. had had an opportunity to express her
wishes and concerns to the court during the in camera interview, the juvenile
court held that it was in A.G.’s best interest to attend school, rather than court.
        {¶ 26} The hearing took place on five days in early November 2010.
A.G. was not in attendance.


3
  In the alternative, the GAL asked the court to order the parties to be evaluated by a “parental
alienation expert” and to enter a “reunification program.” Moreover, the GAL requested an order
that Lolita “be responsible for any outstanding and/or future Guardian Ad Litem fees in the event
the court or an alienation expert find that parental alienation exists in this case.”




                                               7
                              SUPREME COURT OF OHIO




          {¶ 27} Afterward, the juvenile court noted that “[a] large portion of the
evidence presented * * * was a rehashing of the events that occurred from 1995
through 2005.” And the court expressed empathy for A.G., whom it described as
a “child caught in a web of parental hostility and ongoing conflict.”
          {¶ 28} On January 24, 2011, the juvenile court issued a comprehensive
decision, which consisted of more than 300 findings of fact. It denied a change of
custody to Patrick but granted Patrick unsupervised visitation in both Ottawa
County and North Carolina. It further ordered that “Mother and Father shall not
discuss these proceedings with the minor child, with the exception of advising
[her] of times and arrangements for visits as ordered herein.”
          {¶ 29} A.G. appealed.
                             The Sixth District Litigation
          {¶ 30} The Sixth District Court of Appeals rejected A.G.’s claim that the
trial court violated her due-process rights when it denied her motion to attend the
court proceeding, which it characterized as a “hearing for her father’s motion for
unsupervised visitation.” 2012-Ohio-5109, ¶ 3-6. The court of appeals reasoned
that because the case originated as a divorce, A.G. could not invoke the court’s
jurisdiction by filing a motion to modify a prior custody decree. Id. at ¶ 5, citing
Hanna v. Hanna, 177 Ohio App.3d 233, 2008-Ohio-3523, 894 N.E.2d 355, ¶ 13-
14 (10th Dist.). And because A.G. was represented at the hearing by counsel and
had had the opportunity to convey her wishes directly to the court in an in camera
interview, the Sixth District held that the trial court did not err in excluding A.G.
from the proceedings. Id. at ¶ 6.
          {¶ 31} On February 20, 2013, we accepted review of A.G.’s discretionary
appeal.     134 Ohio St.3d 1467, 2013-Ohio-553, 983 N.E.2d 367.            The sole
proposition of law before us asserts:




                                          8
                                January Term, 2014




                The denial of a person, under the age of majority, the
       opportunity to participate in trial proceedings in which they have a
       direct interest, is a violation of that person’s right to due process as
       guaranteed by the 14th Amendment of the U.S. Constitution and
       Article 1, Section 16, of the Ohio Constitution.


                                     ANALYSIS
       {¶ 32} In support of her proposition of law, A.G. contends that she had a
right to be present at the hearing because she was a party who had filed a motion
to modify visitation. In doing so, she relies on the Due Process Clause of the
United States Constitution and the Open Courts Amendment of the Ohio
Constitution.   A.G. points out that no statute or rule of procedure expressly
forbids a child’s attendance at a trial and therefore asks this court to correct the
“existing standards and practices which treat children differently than adult
persons.”
       {¶ 33} She asserts that she could have been excluded from the hearing
only if she had failed to abide by established courtroom procedure. But A.G. does
not claim that children possess an absolute right to be present at child-custody
proceedings, subject only to proper decorum. Instead, she asks us to establish an
“algorithm” (similar to competency determinations) for trial courts to apply to
determine whether a specific child may attend a particular custody proceeding.
       {¶ 34} In response, Patrick denies that A.G. is a party to this action. And
citing R.C. 3109.04(E)(1)(b), which provides that the continuing jurisdiction of a
court to modify a prior custody decree can be invoked only by the plaintiff and
defendant in the underlying divorce action, he questions whether A.G.’s motion to
modify visitation had any independent legal significance. In doing so, Patrick
concedes that A.G. had an interest in the proceeding because she was the subject




                                          9
                             SUPREME COURT OF OHIO




of it, but he also urges the court to conclude that A.G. was afforded ample
opportunities to be heard.
       {¶ 35} Before turning to the merits, we address an important preliminary
matter: mootness.
                              A. Mootness Doctrine
       {¶ 36} As a threshold issue, we must address whether A.G.’s claims are
moot. In light of A.G. reaching the age of majority in December 2013, the
substantive issues that were the subject of the November 2011 hearing are moot.
More fundamentally, the question of whether A.G. was entitled to be present at
that particular hearing is also moot. But because A.G.’s claim presents an
unsettled constitutional question and a matter of public and great general interest,
we have authority to proceed to the merits.
       {¶ 37} The mootness doctrine provides, “American courts will not decide
* * * cases in which there is no longer any actual controversy.” Black’s Law
Dictionary 1100 (9th Ed.2009). “ ‘Although a case may be moot with respect to
one of the litigants, this court may hear the appeal where there remains a
debatable constitutional question to resolve, or where the matter appealed is one
of great public or general interest.’ ” State ex rel. White v. Kilbane Koch, 96 Ohio
St.3d 395, 2002-Ohio-4848, 775 N.E.2d 508, ¶ 16, quoting Franchise Developers,
Inc. v. Cincinnati, 30 Ohio St.3d 28, 505 N.E.2d 96 (1987), paragraph one of the
syllabus.
       {¶ 38} A.G. presents an important constitutional question, which we have
not had the opportunity to decide.      A child’s right to participate in custody
litigation is an evolving issue. See, e.g., United Nations Convention on the Rights
of the Child, Part I, Article 9 (when children are interested parties in proceedings,
they “shall be given an opportunity to participate in the proceedings and make
their views known”); Bridge, Involving Youth in the Dependency Court Process:
The Washington State Experience, 48 Fam.Ct.Rev. 284 (2010) (Washington




                                         10
                                    January Term, 2014




recently enacted legislation that provides children with a right to be present during
dependency actions). Nonetheless, because of the protracted nature of custody
litigation, such claims evade our review. This case, which took four years to
reach us,4 amply confirms that observation. Moreover, a younger child who is the
subject of custody litigation is much less likely to assert a right to attend trial over
a parent’s wishes.       Thus, under ordinary circumstances, a child who is so
excluded is likely to be emancipated by the time review could be had in this court.
See, e.g., In re Maria M., 6th Dist. Wood No. WD-03-092, 2004-Ohio-3798
(dismissing an appeal in a dependency action as moot because the child had
reached the age of majority and therefore the juvenile court had lost jurisdiction
over the case). That is the case here. In light of the necessarily limited duration
of the juvenile court’s continuing jurisdiction, we are justified in invoking the
limited exception to the mootness doctrine in order to decide this important
constitutional issue.
        {¶ 39} We therefore turn our attention to the merits. In doing so, we first
examine the question of jurisdiction in order to identify the nature of this
litigation and the proper parties to it.
                                       B. Jurisdiction
        {¶ 40} For the reasons explained below, we conclude that this litigation is
custody litigation ancillary to a divorce to which A.G. is not a proper party.
                 Original jurisdiction of the domestic-relations court
        {¶ 41} “Divorce and ancillary custody actions are purely matters of
statute.” Hanna, 177 Ohio App.3d 233, 2008-Ohio-3523, 894 N.E.2d 355, at ¶ 9,
citing Shively v. Shively, 10th Dist. Franklin No. 94APF02-249, 1994 WL 521184
(Sept. 22, 1994), citing State ex rel. Papp v. James, 69 Ohio St.3d 373, 379, 632


4
 Patrick’s motion for unsupervised visits was filed on September 14, 2009. This court heard oral
argument on October 23, 2013.




                                              11
                               SUPREME COURT OF OHIO




N.E.2d 889 (1994).         “R.C. 3109.04 governs the domestic relations court’s
allocation of parental rights and responsibilities and sets forth the procedures and
standards courts are to use in proceedings pertaining to such matters.” Id. at ¶ 10,
citing Braatz v. Braatz, 85 Ohio St.3d 40, 706 N.E.2d 1218 (1999).
        {¶ 42} After it issues an initial custody decree, the domestic-relations
court retains jurisdiction to modify that order. R.C. 3105.65(B); see also Loetz v.
Loetz, 63 Ohio St.2d 1, 2, 406 N.E.2d 1093 (1980). But the authority to do so “is
not automatic.” Hanna at ¶ 10. To the contrary, “ ‘[t]he General Assembly * * *
has restricted the exercise of judicial authority with respect to modification of a
prior decree allocating parental rights and responsibilities.’ ” Id., quoting In re
James, 113 Ohio St.3d 420, 2007-Ohio-2335, 866 N.E.2d 467, at ¶ 28.
        {¶ 43} According to R.C. 3109.04(E)(1)(b),5 only “[o]ne or both of the
parents under a prior decree * * * may file a motion requesting that the prior
decree be modified * * * ” R.C. 3109.04(E)(1)(b). Thus, the General Assembly
made clear that only a parent, and not a child who is the subject of such an order,
has the authority to invoke the jurisdiction of a domestic-relations court to modify
its prior custody decree issued under R.C. 3109.04(A)(1). R.C. 3109.04(E)(1)(b);
Hanna at ¶ 11 (explaining that R.C. 3109.04(E)(1)(b) limits who may invoke the
court’s continuing jurisdiction).
        {¶ 44} We recognize that the Civil Rules, which govern in divorce
actions, provide: “When it is essential to protect the interests of a child, the court
may join the child of the parties as a party defendant and appoint a guardian ad
litem, and legal counsel, if necessary for the child and tax the costs.” Civ.R.
75(B)(2). But the appointment of a GAL is procedural, not jurisdictional. In re
Height, 47 Ohio App.2d 203, 206, 353 N.E.2d 887 (1975). Thus, because the


5
 This case does not involve a shared-parenting decree, modifications of which are governed by
R.C. 3109.04(E)(2).




                                             12
                                       January Term, 2014




jurisdiction of the court in divorce cases is limited by statute, and is limited to the
question at issue as between the plaintiff and the defendant, a child is not a proper
                                                                                    6
party in a divorce action or its ancillary custody proceedings.                         Schlenker v.
Ferdon, 21 Ohio App. 222, 153 N.E. 113 (1st Dist.1926). And appointment of a
GAL on the authority of Civ.R. 75 does not make a child a proper party to a
divorce action or its ancillary custody proceedings. Id.
         {¶ 45} For all of these reasons, A.G. was not a proper party to her parents’
divorce, and she lacked the power to invoke the domestic-relations court’s
jurisdiction to modify its prior decree.
         {¶ 46} That this case was later certified to a juvenile court does not
change the court’s subject-matter jurisdiction and thus does not change A.G.’s
status as a nonparty.
                           Upon certification to the juvenile court
         {¶ 47} When the Henry County Domestic Relations Court certified this
case to the Henry County Juvenile Court under R.C. 3109.04(D)(2), all matters
related to the original divorce-custody case continued to be domestic-relations
matters, governed only by R.C. 3109.04.                   That is so because the domestic-
relations court relinquished its jurisdiction to the juvenile court and transferred the
exclusive power to hear the case to it.
         {¶ 48} R.C. 3109.04(D)(2) provides:


                  If the court finds, with respect to any child under eighteen
         years of age, that it is in the best interest of the child for neither
6
  Contrary to the dissent’s position, there is no tension for this court to resolve with In re Williams,
101 Ohio St.3d 398, 2004-Ohio-1500, 805 N.E.2d 1110. Williams resolved a conflict regarding a
child’s right to independent counsel, pursuant to R.C. 2151.352, in two different types of
proceedings that both originated in the juvenile court: juvenile delinquency cases and proceedings
to terminate parental rights. Our present interpretation of R.C. 3109.04 in the context of custody
litigation is simply not applicable to the construction of R.C. 2151.352 in the context of juvenile
delinquency or termination-of-parental-rights proceedings.




                                                  13
                             SUPREME COURT OF OHIO




       parent to be designated the residential parent and legal custodian of
       the child, it may * * * certify a copy of its findings, together with
       as much of the record and the further information, in narrative
       form or otherwise, that it considers necessary or as the juvenile
       court requests, to the juvenile court for further proceedings, and,
       upon the certification, the juvenile court has exclusive jurisdiction.


       {¶ 49} Upon certification, a juvenile court has exclusive and continuing
jurisdiction “to modify the judgment and decree of the court of common pleas as
the same relate to the custody and support of children.” R.C. 2151.23(D); Loetz,
63 Ohio St.2d at 3-4, 406 N.E.2d 1093 (explaining that a court that obtains
jurisdiction over child custody by way of certification retains continuing and
exclusive jurisdiction); Handelsman v. Handelsman, 108 Ohio App. 30, 35-36,
160 N.E.2d 543 (7th Dist.1958) (explaining that there is no statutory provision for
a juvenile court to certify a case back to the common pleas court). Indeed, the
certification “clothe[s] the juvenile court with jurisdiction to proceed in divorce
cases * * * in a matter respecting the custody and support of a minor, as the
common pleas court would have been authorized originally to do.” Calogeras v.
Calogeras, 82 Ohio Law Abs. 438, 163 N.E.2d 713, 714 -715 (Juv.1959).
       {¶ 50} Therefore, in deciding a custody issue in a domestic-relations
court’s stead, a juvenile court is also required to comply with R.C. 3109.04. R.C.
2151.23(F)(1) (“The juvenile court shall exercise its jurisdiction in child custody
matters in accordance with [R.C.] 3109.04 * * *”). “The juvenile court’s custody
determination is thus harmonized with the prior custody determination * * *.” In
re Poling, 64 Ohio St.3d 211, 216, 594 N.E.2d 589 (1992). Because R.C. 3109.04
continued to govern the matter, A.G. continued to lack the authority to invoke the
jurisdiction of the court to modify a prior custody decree.




                                         14
                                 January Term, 2014




         {¶ 51} That this case was later transferred to another juvenile court for
proper venue does not change the court’s subject-matter jurisdiction and thus does
not change A.G.’s status as a nonparty.
                               Upon change of venue
         {¶ 52} When this case was transferred to Ottawa County, the Ottawa
County Juvenile Court was, in turn, clothed with the jurisdiction of the Henry
County Domestic Relations Court.
         {¶ 53} Change of venue does not affect the subject-matter jurisdiction of a
court.   See Morrison v. Steiner, 32 Ohio St.2d 86, 290 N.E.2d 841 (1972),
paragraph one of the syllabus (explaining that subject-matter jurisdiction is the
power to decide a case, while venue relates to the place that a case may be heard).
Thus, when the Henry County Juvenile Court transferred this case to the Ottawa
County Juvenile Court for proper venue, the divorce-custody proceedings
remained within the realm of domestic relations, governed exclusively by R.C.
3109.04.
         {¶ 54} For the reasons explained, the motion filed by A.G., a nonparty,
did not invoke the jurisdiction of the Ottawa County Juvenile Court to modify a
prior custody order. R.C. 3109.04(E)(1). And the hearing from which A.G.
claims to have been improperly excluded was a proceeding to determine her
father’s motions.
         {¶ 55} Nonetheless, we recognize that although not a party to the action, a
child who is the subject of custody litigation has an interest in the matter.
Therefore, our inquiry is not at an end. Accordingly, we turn to A.G.’s claimed
equal-protection and due-process rights to be present at any hearing in which she
has an interest.
                        C. Equal Protection and Due Process
         {¶ 56} In challenging the constitutionality of the trial court’s decision to
exclude her from the hearing on a motion to modify its prior custody decree, A.G.



                                          15
                             SUPREME COURT OF OHIO




directs this court’s attention to the Equal Protection Clause of the United States
Constitution, Fourteenth Amendment to the U.S. Constitution, and the Due
Process Clauses of the United States and Ohio Constitutions, id. and Ohio
Constitution, Article I, Section 16. Those provisions state:


       No State shall make or enforce any law which shall abridge the
       privileges or immunities of citizens of the United States; nor shall
       any State deprive any person of life, liberty, or property, without
       due process of law; nor deny to any person within its jurisdiction
       the equal protection of the laws.


Fourteenth Amendment to the U.S. Constitution.


               All courts shall be open, and every person, for an injury
       done him in his land, goods, person, or reputation, shall have a
       remedy by due course of law, and shall have justice administered
       without denial or delay.


(Emphasis added.) Ohio Constitution, Article I, Section 16.
       {¶ 57} A.G. relies solely on the language of those provisions and cites no
cases in support of her proposition. She reasons that the constitutions must be
read to require the court to place her on equal footing with her parents and afford
her the same process of law afforded to them. We will address each of her
constitutional claims in turn.
                                  1. Equal Protection
       {¶ 58} A.G.’s equal-protection argument is flawed for two reasons: she is
neither similarly situated to her parents nor entitled to be treated equally with
them as a matter of constitutional law.




                                           16
                                January Term, 2014




       {¶ 59} “ ‘The Equal Protection Clause does not forbid classifications.’ ”
Harsco Corp. v. Tracy, 86 Ohio St.3d 189, 192, 712 N.E.2d 1249 (1999), quoting
Nordlinger v. Hahn, 505 U.S. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992). “ ‘Of
course, most laws differentiate in some fashion between classes of persons.’ ” Id.
The Equal Protection Clause “ ‘simply keeps governmental decisionmakers from
treating differently persons who are in all relevant respects alike.’ ” Id.
       {¶ 60} As a nonparty, A.G. is not similarly situated to her parents and is
therefore not entitled by the Equal Protection Clause to be treated by the court the
same as her parents. Thus, on that basis alone, we must reject A.G.’s equal-
protection claim.
       {¶ 61} Moreover, “although children generally are protected by the same
constitutional guarantees against governmental deprivations as are adults, the
State is entitled to adjust its legal system to account for children’s vulnerability
and their needs for ‘concern, * * * sympathy, and * * * paternal attention.’ ”
Bellotti v. Baird, 443 U.S. 622, 635, 99 S.Ct. 3035, 61 L.Ed.2d 797 (1978),
quoting McKeiver v. Pennsylvania, 403 U.S. 528, 550, 91 S.Ct. 1976, 29 L.Ed.2d
647 (1971).     Because the constitutions permit—and sometimes require—the
courts to distinguish between children and adults, A.G.’s claim that she is entitled
to be treated like her parents is fundamentally and necessarily wrong.
       {¶ 62} But as a child who has an interest in the outcome of custody
litigation between her parents, A.G. has a right to notice and opportunity to be
heard on the narrow issue of her wishes and concerns regarding allocation of her
parents’ rights to custody and visitation. Accordingly, we turn our attention to her
due-process arguments.




                                          17
                                SUPREME COURT OF OHIO




                                      2. Due Process
        {¶ 63} There is no absolute constitutional right7 of any interested person,
including a party, to be admitted to a court proceeding. Illinois v. Allen, 397 U.S.
337, 343, 90 S.Ct. 1057, 25 L.Ed.2d 353 (1970) (holding that a criminal
defendant’s Sixth Amendment right to confront witnesses is not absolute and he
therefore may be excluded from his own trial for disorderly courtroom conduct);
Wolff v. McDonnell, 418 U.S. 539, 576, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974)
(declining to extend to prisoners the Fourteenth Amendment due-process right to
physical access to the courts); State v. Ostrowski, 30 Ohio St.2d 34, 282 N.E.2d
359 (1972) (holding that, pursuant to a separation-of-witnesses order, parents
could be excluded from their child’s trial on delinquency charges until after they
had testified); In re Vandale, 4th Dist. Washington No. 92CA31 (June 30, 1993),
1993 WL 235599, *2, quoting Mancino v. Lakewood, 36 Ohio App.3d 219, 221,
567 N.E.2d 1138 (8th Dist.1987) (recognizing that there is “no support in the
Constitution or judicial precedent for the proposition that a prisoner has an
absolute due process right to attend the trial of a civil action,” including a
permanent-custody hearing).
        {¶ 64} Instead, the fundamental “requirement of due process in any
proceeding * * * is notice reasonably calculated, under all the circumstances, to
apprise interested parties of the pendency of the action and afford them an
opportunity to present their objections.’ ” Armstrong v. Manzo, 380 U.S. 545,
550, 85 S.Ct. 1187 14 L.Ed.2d 62 (1965), quoting Mullane v. Cent. Hanover Bank
& Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed.2d 865 (1950).


7
  Because A.G. cites both the federal and state due-process clauses, we note that Ohio’s “due
course of law” provision is the equivalent of the “due process of law” protections in the United
States Constitution. Arbino v. Johnson & Johnson, 116 Ohio St.3d 468, 2007-Ohio-6948, 880
N.E.2d 420 (2007), at ¶ 48, citing Direct Plumbing Supply Co. v. Dayton, 138 Ohio St. 540, 544,
38 N.E.2d 70 (1941).




                                              18
                                           January Term, 2014




            {¶ 65} In order to evaluate the sufficiency of A.G.’s opportunity to be
heard,8 we return to a discussion of R.C. 3109.04, which sets out the applicable
procedure.
                     Statutory procedure to modify a prior custody decree
            {¶ 66} A court may grant the request of one or both parents to modify a
prior decree allocating their parental rights only if there has been a change in
circumstances and the modification is necessary to serve the best interest of the
child. R.C. 3109.04(E)(1)(a) and (b); Davis v. Flickinger, 77 Ohio St.3d 415,
418, 674 N.E.2d 1159 (1997) (explaining that the prohibition on modifying a
prior custody decree absent a change in circumstances promotes stability in the
life of the child).
            {¶ 67} In determining the child’s best interest, the court must consider all
relevant factors, including:


                     (a) The wishes of the child’s parents regarding the child’s
            care;
                     (b) If the court has interviewed the child in chambers
            pursuant to division (B) of this section regarding the child’s wishes
            and concerns as to the allocation of parental rights and
            responsibilities concerning the child, the wishes and concerns of
            the child, as expressed to the court;
                     (c) The child’s interaction and interrelationship with the
            child’s parents, siblings, and any other person who may
            significantly affect the child’s best interest;
                     (d) The child’s adjustment to the child’s home, school, and
            community;


8
    Notice is not an issue in this case.




                                                   19
                              SUPREME COURT OF OHIO




                 (e) The mental and physical health of all persons involved
       in the situation;
                 (f) The parent more likely to honor and facilitate court-
       approved parenting time rights or visitation and companionship
       rights;
                 (g) Whether either parent has failed to make all child
       support payments, including all arrearages, that are required of that
       parent pursuant to a child support order under which that parent is
       an obligor;
                 (h) Whether either parent or any member of the household
       of either parent previously has been convicted of or pleaded guilty
       to any criminal offense involving any act that resulted in a child
       being an abused child or a neglected child * * *;
                 (i) Whether the residential parent or one of the parents
       subject to a shared parenting decree has continuously and willfully
       denied the other parent’s right to parenting time in accordance with
       an order of the court;
                 (j) Whether either parent has established a residence, or is
       planning to establish a residence, outside this state.


(Emphasis added.) R.C. 3109.04(F)(1).


       {¶ 68} Further, in determining the child’s best interest, “the court, in its
discretion, may and, upon the request of either party, shall interview in chambers
* * * any or all of the involved children.” R.C. 3109.04(B)(1).


       The interview shall be conducted in chambers, and no person other
       than the child, the child’s attorney, the judge, any necessary court




                                          20
                                January Term, 2014




       personnel, and, in the judge’s discretion, the attorney of each
       parent shall be permitted to be present in the chambers during the
       interview.


(Emphasis added.) R.C. 3109.04(B)(2)(c).
       {¶ 69} We have affirmed the constitutionality of R.C. 3109.04(B) to the
extent that it grants the trial court the authority to interview a child in camera over
the objection of a parent. In re Whitaker, 36 Ohio St.3d 213, 522 N.E.2d 563
(1988). In Whitaker, we rejected a parent’s claim that her due process rights were
violated by her exclusion from the in camera interview of her child. In doing so,
we emphasized the protective nature of the in camera interview by explaining that
its purpose “is to protect the child from having to say negative things about either
party or express a custodial or visitation preference in the presence of the parties.”
Id. at 28. And we concluded that there was no due-process violation involved
when the court privately interviews the child in chambers over a parent’s
objection: “This is especially true where the only inquiry is into the child’s
custodial or visitation preference, where the court informs the parties of the
contents of the interview, or where the attorneys are present during the interview.”
Id.
       {¶ 70} This case presents the flip side of Whitaker: a child’s exclusion
from a hearing undertaken to consider the balance of the R.C. 3109.04(F) factors.
For the reasons explained below, we hold that due process does not mandate that
a child be permitted to attend custody proceedings that are ancillary to a divorce.
       {¶ 71} R.C. 3109.04 provides that a child who is the subject of custody
litigation ample opportunity to be heard on the relevant issues. In addition to the
in camera interview, Ohio trial courts have several potential avenues to receive
information about the child’s wishes and concerns.            Saywitz, Camparo &
Romanoff, Interviewing Children in Custody Cases: Implications of Research and



                                          21
                            SUPREME COURT OF OHIO




Policy for Practice, 28 Behav.Sci.Law 542 (2010) (explaining that typically
courts may receive information about a child’s wishes and concerns directly from
the child or by information filtered through a lawyer, a psychologist, or a GAL).
       {¶ 72} Indeed, a court may interview the child in chambers, R.C.
3109.04(B)(1), receive relevant information about the child from physicians and
mental-health professionals, R.C. 3109.04(C) (providing that the trial court has
authority to “order the parents and their minor children to submit to medical,
psychological, and psychiatric examinations”), and consider a child’s interests as
advocated by a GAL, R.C. 3109.04(B)(2).           Courts also have the option of
appointing an attorney for the child, when appropriate, thereby creating another
avenue for information. Civ.R. 75(B)(2). When the child’s interests are aligned
with a parent, as a practical matter, the child’s wishes and concerns will be
advanced by that parent.
       {¶ 73} Moreover, the presence of the child’s attorney or GAL at trial
further ameliorates any due-process concern. See Whitaker, 36 Ohio St.3d at 218,
522 N.E.2d 563. For these reasons, we not only reject the notion that due process
mandates that a child be permitted to attend any custody proceeding in which she
has an interest, we also recognize that under certain circumstances, a court will
properly exclude a child from such proceedings.
       {¶ 74} In addition to determining the child’s best interest with respect to
custody and visitation, a trial court is also charged with protecting the child’s
interests as the litigation proceeds. Several statutory mechanisms, including the
in-camera interview, exist to insulate the child from her parents’ conflict. For
example, the General Assembly has expressly forbidden the parents to even
attempt to obtain a written or recorded statement from the child regarding her
wishes and concerns. R.C. 3109.04(B)(3). If tendered, the court is expressly
forbidden to consider such a statement. Id. And if, after interviewing a child, the
court determines that she lacks sufficient reasoning ability to express her wishes




                                        22
                                 January Term, 2014




and concerns or if the court determines for any reason that it is not in the child’s
best interest to determine her wishes and concerns, the court shall not make such a
determination. R.C. 3109.04(B)(2)(b).
         {¶ 75} Moreover, the court’s authority to appoint a GAL enables it to
protect the child’s interests in innumerable ways. Sup.R. 48(D)(1) (providing that
the responsibility of the GAL is to represent the best interest of the child); e.g.,
Glimcher v. Glimcher, 29 Ohio App.2d 55, 65, 278 N.E.2d 37 (10th Dist.1971)
(holding that when one parent attempts to cause a minor child to testify against
the other parent in a divorce action, it is the responsibility of the court to appoint a
GAL to protect the interests of the child by filing motions and objections to
preclude or limit such testimony). Thus, the trial court has considerable latitude
but must manage the litigation itself in a manner that will also achieve what is in
the child’s best interest. Id.
         {¶ 76} For all those reasons, we conclude that a court has the discretion to
exclude from court proceedings a child who is the subject of custody litigation
arising from a divorce case if, considering the totality of the circumstances,
exclusion is in the best interest of that child.
                            A.G.’s opportunity to be heard
         {¶ 77} The trial court did not violate A.G.’s due-process rights or abuse
its discretion when it excluded her from the November 2010 hearing.
         {¶ 78} Before denying A.G.’s motion to attend trial, the juvenile court
interviewed A.G. in chambers, and A.G. thus had an opportunity to convey her
wishes and concerns directly to the court. Moreover, the court ruled that A.G.
would be permitted to appear at the hearing as a witness. A.G. told the court that
“she believed that she had sufficiently articulated her wishes and concerns in
full.”   Emphasizing that A.G.’s interests would be advanced at trial by her
attorney and her mother, the juvenile court determined that it was in A.G.’s best
interest to go to school, rather than court. In doing so, it considered that A.G.’s



                                           23
                             SUPREME COURT OF OHIO




counselor believed that A.G. was sufficiently mature to attend the hearing. And it
necessarily rejected A.G.’s arguments that she was “of sufficient age and maturity
to understand and appreciate the nature of these proceedings” and that it was
unlikely that she would be traumatized any more seriously than she already had
been by her parents’ behavior.
        {¶ 79} In preparation for the hearing on Patrick’s motions, A.G.’s attorney
filed motions, propounded interrogatories, and issued subpoenas on her behalf.
And during the hearing, A.G. was, in fact, represented by counsel, who offered
exhibits, called witnesses, and cross-examined those called by others. A.G.’s
counsel and Lolita both argued at trial and in posthearing briefs that it was in
A.G.’s best interest that the court terminate Patrick’s visitation rights. Likewise,
the GAL participated in trial and advanced what she saw as A.G.’s best interest.
Finally, in rendering its decision, the juvenile court considered input from mental-
health professionals who had evaluated A.G. and her parents.
        {¶ 80} Members of this court can debate whether the trial court’s ultimate
decision to exclude A.G., then 13 years old, was eminently reasonable or a close
call.   But we cannot honestly debate whether the juvenile court abused its
discretion in ordering A.G. out of the courtroom and into the classroom. It did
not.
        {¶ 81} We likewise decline A.G.’s invitation to announce an algorithm for
determining whether a child who is the subject of the litigation should be
excluded from custody proceedings. For one reason, the governing best-interest
standard needs no clarification. Moreover, the decision to allow a child to be
present in court involves consideration of a “host of abilities that come to maturity
at different points in development, many of which do not have simple linear
trajectories and are highly dependent on the context.” Saywitz, Camparo &
Romanoff, Interviewing Children in Custody Cases: Implications of Research and
Policy for Practice, 28 Behav.Sci.Law 547 (2010). The court’s duty to protect




                                         24
                                January Term, 2014




children from their parents’ conflict and sometimes from themselves is
undeniably part of that equation.
       {¶ 82} The juvenile court in this case considered relevant and appropriate
factors. Accordingly, we find no error in the Sixth District’s judgment affirming
that decision.
                                    CONCLUSION
       {¶ 83} For the reasons explained, the judgment of the Sixth District is
affirmed. This case is remanded to the juvenile court for further proceedings.
                                                                Judgment affirmed.
       O’DONNELL, LANZINGER, and FRENCH, JJ., concur.
       KENNEDY, J., concurs in judgment only.
       PFEIFER and O’NEILL, JJ., dissent.
                             ____________________
       O’NEILL, J., dissenting.
       {¶ 84} I do not object to the syllabus law as stated by the court. I do,
however, disagree with the result, and I believe that the law stated in the court’s
syllabus compels a different result when applied to this case. A child who is the
subject of custody proceedings has a due-process right and a constitutional right
to be involved in and present at the proceedings.
       {¶ 85} While I believe that the majority is correct in stating that “[d]ue
process does not mandate that a child be permitted to attend custody proceedings
that are ancillary to a divorce,” paragraph five of the syllabus, in my view a
child’s right to be present may be restricted only if the totality of the evidence
clearly and convincingly demonstrates that exclusion is in the child’s best interest.
Here, the evidence clearly demonstrates that the child’s best interest was
subordinated to the wishes of the litigious parents and their lawyers. And even
though the trial court accepted her motion to be treated as a party, and even
though A.G.’s attorney was present throughout the trial proceedings, A.G. herself



                                         25
                             SUPREME COURT OF OHIO




was excluded from the hearings where her very future was at stake. At the time
of the hearing, she was 15, and her history of suffering as a result of her parents’
dispute is well documented in the record. The trial court made no attempt to
justify its ruling that A.G. could not attend the custody hearing—a hearing being
held, ironically, on her own motion. Although the trial court held an in camera
hearing as to the child’s wishes for placement, the trial court did not even analyze
whether A.G. was of sufficient age and maturity to attend and participate in those
very proceedings. I cannot join in the majority’s judgment that the trial court’s
ruling to exclude her was not an abuse of discretion, as it is patent that the trial
court refused to exercise proper discretion in so ruling.
       {¶ 86} Ohio Constitution, Article I, Section 16, provides: “All courts shall
be open, and every person, for an injury done him in his land, goods, person, or
reputation, shall have remedy by due course of law, and shall have justice
administered without denial or delay.”        Here, the trial court proceeded to
judgment on the minor child’s motion without allowing the minor child to be
present. The court specifically ruled that A.G. had not met her burden of proof:
“[T]he minor child (and by inference, Mother) has failed to show by clear and
convincing evidence that an extraordinary circumstance exists to terminate
father’s visits. * * * IT IS HEREBY ORDERED that the Motion to Terminate
Visitation filed on behalf of the minor child is hereby DENIED.”
       {¶ 87} It is beyond cavil that due process and open courts require better
than this. A court cannot place its thumb on the scales of justice by excluding the
proponent of a motion from the courtroom and then deny that motion for lack of
evidentiary support.
       {¶ 88} To be sure, a trial court acts within its discretion when it refuses to
make a child a party to a custody dispute arising from a divorce. Civ.R. 75(B)(2)
provides: “[W]hen it is essential to protect the interests of a child, the court may
join the child of the parties as a party defendant and appoint a guardian ad litem




                                         26
                                January Term, 2014




and legal counsel, if necessary, for the child and tax the costs.” (Emphasis
added.) The rule’s plain terms vest discretion in the trial court on such matters,
and I do not disagree with either the rule or the majority’s reliance on it.
Moreover, I am not concerned with the court’s conclusion that under the rule a
child is not a proper party in an ancillary custody action to a divorce. But I must
note that this rule is in direct tension with cases in which the custody order did not
arise from a divorce, a tension that the majority’s analysis fails to resolve. In In
re Williams, 101 Ohio St.3d 398, 2004-Ohio-1500, 805 N.E.2d 1110, we held that
“a child who is the subject of a juvenile court proceeding to terminate parental
rights is a party to that proceeding and, therefore, is entitled to independent
counsel in certain circumstances.” Id. at syllabus. There may yet be a solution
for this tension, but the majority does not provide it.
       {¶ 89} I cannot envision another situation in which the law would
countenance a person being made a party to a case and filing a dispositive motion,
only to be precluded from personally supporting that motion in court. Now, it is
plain that the trial court must have some discretion in such matters; obviously, the
best interest of a three-year-old or a six-year-old child will clearly outweigh any
benefit in allowing that child to directly participate in court proceedings. But
here, the trial court described the 15-year-old child as “pleasant and engaging”
and indicated that the child’s decision to file the motion to terminate visitation
with her father stemmed from a discussion with one of her friends, “who had been
successful in terminating a visiting relationship with her [own] father.”
Moreover, the trial court admitted that although it would be in her best interest to
have a relationship with both of her parents, “[s]he is an only child caught in a
web of parental hostility and ongoing conflict.” Given these circumstances, the
trial court’s decision to prevent the child from participating was not supported by
any credible evidence, let alone clear and convincing evidence. Even under the




                                          27
                             SUPREME COURT OF OHIO




standards announced by the court today, that decision should be reversed.
Accordingly, I respectfully dissent.
       PFEIFER, J., concurs in the foregoing opinion.
                             ____________________
       Howard C. Whitcomb III, for appellant.
       Hallett, Hallett & Nagel, Timothy W. Hallett, and Eric K. Nagel, for
appellee.
                          _________________________




                                        28